Citation Nr: 1202536	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was given a Statement of the Case (SOC) covering a number of issues but only filed a substantive appeal addressing the issues stated on the title page.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1990 rating decision denied service connection for diabetes mellitus.  The Veteran was notified of the June 1990 rating decision and her appellate rights but did not submit a timely notice of disagreement.  

2.  In July 2007, the Veteran sought to reopen the claim for service connection for diabetes mellitus.  

3.  The evidence received since the prior final denial relates to an unestablished fact necessary to substantiate the claim.





CONCLUSIONS OF LAW

1.  The June 1990 rating decision is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1990).

2.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. 
§ 3.156 (2011). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal. 

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159  (2011).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10. 

An August 2007 letter fulfilled the requirements of Dingess and Kent.  The letter provided the Veteran with notice of the evidence required to reopen the claim for service connection for diabetes mellitus.  The notice letter explained what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on the Veteran's behalf.  The letter also explained how disability ratings and effective dates are determined.    

Regarding the duty to assist, the RO made reasonable efforts to assist the Veteran with the development of her claim to reopen.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran with regard to the claim to reopen, given the favorable decision with regard to that issue.

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis of Claim

The RO denied service connection for diabetes mellitus in a June 1990 rating decision.  The decision found that diabetes mellitus existed prior to service and was not permanently aggravated in service.  In part, this decision was based on a statement from a private physician who reported that the Veteran had been treated for diabetes in "1980 before she entered the military."  

The evidence of record at the time of the rating decision included service medical records and a private medical record dated in June 1990.  

Generally, a claim which has been denied in a decision of the Board may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. 
§ 7104(b).  However, under 38 U.S.C.A.§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110   (2010) changed the analysis of a claim to reopen by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

The evidence received since the prior final rating decision includes VA treatment records dated from 2006 to 2008, a report of a VA examination dated in August 2008, private treatment records dated from 1996 to 2007, the Veteran's statements  and additional lay statements in support of the Veteran's claim. 

The VA and private treatment records reflect current treatment of diabetes mellitus.  In her lay statements, the Veteran had indicated that she was first diagnosed with diabetes during basic training.  The VA examination, which reviewed treatment records from 1971 to 1974,  provides a negative medical nexus opinion regarding diabetes mellitus..  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  The medical records, statements and testimony received since the prior denial are both new and material.  The evidence submitted since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  The evidence is also material, as it relates to the basis for the prior denial.  Accordingly, the claim of entitlement to service connection for diabetes mellitus is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.  To this extent only, the claim is allowed.   


REMAND

Additional development is necessary with respect to the claim for service connection for diabetes mellitus.

In general, to establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service, or if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002).

A veteran who served at least six months during a period of war or during peacetime after January 1, 1947, is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 , 1132 (West 2002).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153  (West 2002). 

The Board notes that the presumption of soundness does not apply in this case because the Veteran's period of service was less than six months in duration.

The Veteran contends that she was initially diagnosed with diabetes mellitus during basic training.  A review of the service treatment records indicates that a diagnosis of diabetes mellitus was noted in January 1980.    

In August 2008, the Veteran had a VA examination based upon a review of the claims file.  The VA examiner opined that diabetes mellitus pre-existed service and was not aggravated by service.  The August 2008 VA examiner opined there was evidence of pre-existing diabetes based upon glucose tolerance tests from 1971 to 1974.  The 2008 examination did not specifically address whether an actual diagnosis of diabetes mellitus existed prior to service or the statement previously submitted by a private physician that reported a diagnosis in "1980 prior to service.'  Since the Veteran came into service in December 1979, it is not clear whether this statement can be relied upon.  The VA examination also did not specifically address whether the symptomalogy to establish a diagnosis of diabetes mellitus initially manifested in service or, if it existed prior to service, whether it was aggravated by service.   

In Stefl v. Nicholson, 21 Vet. App. 120   (2007), the Court held that an adequate medical examination is based upon consideration of the prior medical history and describes the disability in sufficient detail so the Board evaluation will be fully informed.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based upon the foregoing, the Board finds that a new VA examination is necessary to obtain an opinion regarding the etiology of diabetes mellitus.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to provide a medical opinion regarding the etiology of diabetes mellitus.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should indicate that such a review was conducted.

2.  The examiner should state whether the Veteran currently has diabetes mellitus.  The examiner should provide an opinion regarding the following:

a.   Is it at least as likely as not (50 percent or greater likelihood) that clinical manifestations sufficient to meet the criteria for a diagnosis of diabetes mellitus were present prior to service?  The examiner should provide a detailed rationale, with references to the record, for the opinion.    

b.  Is it at least as likely as not that diabetes mellitus initially manifested clinically during the Veteran's active service?  The examiner should specifically address when the Veteran initially had a diagnosis of diabetes mellitus and when the criteria for such a diagnosis were met.  The examiner should provide a detailed rationale, with references to the record, for the opinion. 

c.  If diabetes mellitus existed prior to service, is it at least as likely as not that diabetes mellitus was aggravated during active service?  The examiner should provide a detailed rationale, with references to the record, for the opinion. 

3.   Following the requested development, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and should be afforded an opportunity to respond.  The case should then be returned to the Board.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


